Citation Nr: 1215887	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  03-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2004, the Veteran testified at a hearing conducted before a Veterans Law Judge (VLJ) at the New Orleans RO, and a copy of the transcript of that hearing has been associated with the claims file.  Although that hearing was not before the undersigned VLJ, the Veteran declined the offer for a new hearing.  

The Veteran's claim was originally based on new and material evidence.  In a July 2004 decision, the Board reopened the claim and remanded the underlying de novo issue of entitlement to service connection for PTSD for further development.  After attempting to complete the requested development and continuing the denial of the Veteran's claim, the Appeals Management Center (AMC) in Washington, D.C. issued a Supplemental Statement of the Case (SSOC) in March 2009, phrasing the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and then returned this matter to the Board for further appellate consideration.  However, the Veteran's repeated assertions throughout the appeal reflect his desire to pursue a claim for service connection for PTSD only.  As such, the Board has characterized the issue on appeal according to the Veteran's wishes.  

In June 2009, the Board denied service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court vacated the Board's decision and remanded the matter for proceedings consistent with a Memorandum Decision.  

In December 2011, the Board remanded the Veteran's claim for further procedural and evidentiary development.  That development has been completed, and the case has been returned to the Board for further appellate review.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has been diagnosed with PTSD that is as likely as not related to his active duty.  

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has PTSD that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for PTSD, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747

Specifically, and in this regard, as previously noted herein, the Board remanded the Veteran's claim in December 2011, in pertinent part, to obtain the Veteran's updated VA treatment records, and to afford the Veteran a VA examination in connection with his claimed disability.  VA treatment records generated at the VA Medical Centers (VAMCs) in Shreveport, Louisiana and in White City and Roseburg, Oregon-dated from April 2008 to February 2012, have been obtained and associated with the claims file.  In a letter dated on January 26, 2012, the AMC informed the Veteran that it had asked the VA medical facility nearest him to schedule him for an examination in connection with his claim.  However, the claims file does not contain any records showing that the Veteran was scheduled for, or underwent, a VA examination.  

In the March 2012 Supplemental Statement of the Case (SSOC), the Decision Review Officer (DRO) notes that the VAMC in Roseburg, Oregon was contacted to schedule the Veteran for a VA examination, and responded on February 16, 2012 that there was no address information on file for the Veteran, that he had moved several times in the last year to several VA facilities, and that, while he had been notified, he was transient and had not followed through with scheduling an appointment.  The Board observes that the above-referenced response letter dated on February 16, 2012 is not of record.  Additionally, the Board notes that the Veteran's claims file does not include any copies of letters or notifications alerting him as to the date, time, and location of his appointment.  

However, in light of the Board's grant of service connection for PTSD (by this decision), a remand to attempt to schedule the Veteran for another VA examination would merely cause avoidable delay and would not result in any additional benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Accordingly, the Board will proceed with its adjudication of the Veteran's PTSD claim.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f)(2011); see also Pentecost v. Principi, 16 Vet. App. 124, 129 (2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Prior to July 13, 2010, a claimed non-combat stressor must have been verified - a veteran's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen, 10 Vet. App. at 128; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that are: received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated the Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).  

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  Thus, here in the present appeal, the Veteran's claim will be viewed in light of the amended language of the regulation.  

The Veteran contends that his current diagnosis of PTSD is the result of his active duty service while stationed in Vietnam.  His DD-214 and personnel records indicate that he served as a security guard with the 13th Security Detachment in Vietnam from May 1971 to January 1972.  During his service, he was awarded the National Defense Service Medal, Vietnam Service Medal, and various other decorations.  

In a May 1984 statement, the Veteran discussed his in-service experiences, and recalled certain dangerous incidents that occurred when he was stationed in Vietnam.  According to the Veteran, these incidents included being shot at in a convoy to Can Tho, having enemy soldiers infiltrating his air field during the night and rigging explosives to a helicopter thereby maiming the pilot, and witnessing a body being pulled from the Mekong River.  In an August 1998 statement, the Veteran further described certain incidents that occurred during his period of service in Vietnam wherein he had weapons pointed at him, was subject to small arms fire, had a 60 caliber gun aimed at him by an inebriated soldier, and witnessed non-specific and unidentified "atrocities" committed by U.S. soldiers.  At the January 2004 hearing, the Veteran recalled one particular incident which still haunts him, wherein he was standing as security watch when over one hundred U.S. soldiers began a riot following a drug sweep.  According to the Veteran, he and the other five men who were standing as security watch were completely outnumbered, and the soldiers were armed and ready to attack.  He stated that it was only upon the arrival of the military police that the stand-off ended and that the soldiers began to disperse.  See January 2004 Hearing Transcript (T.), pp. 4-7.  

According to the Veteran's service treatment records, the clinical evaluation of his psychiatric condition was shown to be normal at the March 1970 examination conducted pursuant to his enlistment, and he did not report to have suffered from any nervous trouble, depression, or excessive worry on his report of medical history.  The remainder of the Veteran's service treatment records is also clear for any complaints or history of a psychiatric disorder.  

An April 1984 clinical record reflects that the Veteran was admitted to the Day Hospital Program at the VA treatment facility in St. Louis, Missouri.  During the admission, the Veteran provided his personal and military history and denied experiencing any psychiatric problems until after his tour of duty in Vietnam.  The physician, V.O, M.D., noted that the Veteran "has fears of unknown danger," that he "feels uneasy in crowds," and that "[h]e has always been a loner."  Based on an evaluation of the Veteran, Dr. V.O. diagnosed the Veteran with PTSD.  

The Veteran was afforded a VA psychiatric examination with the Social Work Service Department in June 1984, at which time, he reported feeling bitter, angry, and sad about the loss of the Vietnam War, the real purpose behind the war, and the death of his fellow servicemen.  He discussed his in-service experiences in Vietnam and the problems he has continued to experience since his separation from service, to include symptoms of depression, nervousness, and confusion.  The Veteran also reported that he had recently begun "to have panic attacks with, dry heaves, numbness in his arms and face, weakness and a feeling of helplessness."  Based on his evaluation of the Veteran, the social worker observed that, while "there appears to be some characterological factors which play a part in [the Veteran's] state, there also appears to be ample evidence for a diagnosis of P[T]SD."  

The Veteran was provided another VA psychiatric examination with S.B., M.D., in June 1984.  During this evaluation, the Veteran provided his military history and indicated that he had been involved in several "shootouts with American troops under riot conditions."  The Veteran also described incidents involving "firefights and ambushes" and described feelings of guilt with regard to those who had been killed or left in Vietnam.  The Veteran stated that he has recurring panic attacks which occur three or four times a week and last from several hours to two days or more.  He also reported feelings of depression, anxiety, hopelessness, anger and self-pity and stated that these symptoms have been present and have continued to progress since he served in Vietnam.  According to the Veteran, he continues to have intrusive thoughts and nightmares about his Vietnam experiences, "particularly the ambushes and the feelings of helplessness and eminent death".  Upon conducting a mental status examination of the Veteran, the examiner observed that the Veteran's mood was "markedly depressive" and that his "[c]onstrained, anxious, worried affect pervaded the interview."  According to the examiner, the Veteran "particularly dwells on having to avoid everything connected with Vietnam, such as television programs, war memorial ceremonies" and "[i]f he is exposed to any reminders, he relives the depression and the anxiety and this leads to getting extremely angry and fear of losing control of acting out impulses."  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with PTSD.  

The more recent VA treatment records reflect continuing treatment for, and an on-going diagnosis of, PTSD.  See March 2002 VA outpatient report; February 2006 VA Psychiatry Attending Note and April 2006 VA Discharge report.  During the February 2006 VA treatment visit, the Veteran recounted his in-service experiences while serving in Vietnam and described on-going symptoms of isolation, recurring intrusive thoughts, panic attacks and impaired sleep.  Based on a discussion with, and evaluation of the Veteran, a VA staff psychiatrist diagnosed the Veteran with PTSD in accordance with the DSM-IV criteria.  

The additional evidence submitted following the December 2011 Board Remand consisted of VA treatment records dated from April 2008 through February 2012.  These records continue to show that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  Additionally, a review of all of the Veteran's post-service treatment records reflects that the Veteran has always related his PTSD to his period of service in Vietnam and that the diagnosis of PTSD was based on his reported in-service traumatic experiences, to include exchanging gunfire with enemy troops, and witnessing dead bodies around him, while stationed in Vietnam.  Indeed, since the Veteran's separation from service, and throughout the current appeal, multiple doctors have associated his PTSD with his stressful experiences in Vietnam.  

Based on a review of this evidence, the Board finds that service connection for PTSD is warranted.  The Veteran has asserted that he was in fear of hostile military activity while stationed in Vietnam.  The Veteran is competent to report his in-service fear.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran credible regarding his reports of experiencing fear of hostile military activity in service.  

In this regard, the Board acknowledges that the Veteran's specific traumatic experiences have not been independently verified.  The Board finds, however, that the recent amendment regarding the verification of stressors is applicable to the Veteran.  As the Veteran's claimed stressors are related to his "fear of hostile military...activity" and are consistent with the circumstances, conditions, or hardships of his service (with no clear and convincing evidence to the contrary), and a VA psychiatrist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressor.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39, 852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  Significantly, since the Veteran's separation from service, and throughout the current appeal, multiple doctors have associated the Veteran's PTSD with his stressful experiences in Vietnam.  

Accordingly, based on this evidentiary posture, the Board concludes that the Veteran's fear of hostile military activity is consistent with the places, types, and circumstances of his active duty in Vietnam.  Of further significance to the Board in this matter is the fact that, since the Veteran's separation from service and throughout the current appeal, multiple treating physicians have associated the Veteran's PTSD with those in-service experiences.  Accordingly, the Board concludes that service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


